     Case 2:14-cr-00317-MCE-AC Document 101 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-0317 MCE AC
12                       Respondent,
13           v.                                         ORDER
14    MICHAEL ANTHONY HOLMES,
15                       Movant.
16

17          Movant is a federal prisoner proceeding pro se on a motion to vacate, set aside, or correct

18   his sentence pursuant to 28 U.S.C. § 2255. ECF No. 71. In response to the motion, respondent

19   filed a motion to dismiss, ECF No. 84, to which movant has now responded, ECF No. 100.

20          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the filing of this

21   order, respondent may file a reply in support of its motion to dismiss.

22   DATED: December 23, 2020

23

24

25

26

27

28
                                                       1
